Case 2:18-cv-12247-SFC-DRG ECF No. 51 filed 06/18/19                PageID.1296      Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TROY KARPOVICH, as guardian of
MICHAEL R. KARPOVICH, a legally-
Incapacitated person,
                                                    Civil Action No. 18-12247
              Plaintiff,                            Honorable Sean F. Cox
                                                    Magistrate Judge David R. Grand
v.

CITY OF DETROIT, ET AL.,


           Defendants.
__________________________________/

               ORDER ON PLAINTIFF’S MOTION TO COMPEL [44]

       Before the Court is plaintiff Troy Karpovich’s Motion to Compel Responses to First

Request for Production of Documents to Defendant, City of Detroit (Doc. #44).1

Defendant City of Detroit (the “City”) filed a response, and the parties later filed a Joint

Statement of Unresolved Issues Regarding Plaintiff’s Motion. (Docs. #48, #50). The Court

held oral argument on June 18, 2019.

       For the reasons set forth on the record and below, Plaintiff’s motion to compel is

(Doc. #44) is GRANTED IN PART AND DENIED IN PART as follows:

             By July 2, 2019, the City shall: (1) identify the Department or Departments
              that prepared the reports comprising what was described at the hearing as the
              “Evidence Folder”; (2) provide its supplemental production and written
              responses to Plaintiff’s document requests; and (3) make available to speak
              with Plaintiff’s counsel or IT professional a person capable of explaining
              how Plaintiff may obtain an electronic copy of the four audio interviews

1
 On April 23, 2019, an order was entered referring this motion to the undersigned for hearing and
determination pursuant to 28 U.S.C. § 636(b)(1)(A). (Doc. #45).
Case 2:18-cv-12247-SFC-DRG ECF No. 51 filed 06/18/19            PageID.1297      Page 2 of 3



             discussed at the hearing.

            Document Request #2 – By July 2, 2019, the City shall either confirm in
             writing that there is no separate “Internal Controls” file, or it shall identify
             for Plaintiff any documents already produced (or produced up through its
             July 2, 2019 supplementation) that constitute the “Internal Controls” file.

            Document Request #7 – By July 16, 2019, the City shall produce
             documents responsive to this request (i.e., both the UF-002 reports and the
             “adjudication” documents) from 2014 to 2019 for use-of-force incidents
             involving (1) off-duty officers, and (2) alleged physical altercations with
             officers other than those involving a firearm, a vehicle, or a person in
             custody. The Court finds that in light of the specific allegations in this case,
             this significant narrowing of Request #7 (in both time and scope) renders it
             both relevant and proportional to the needs of the case. Fed. R. Civ. P.
             26(b)(1).

            Document Request #10 – By July 2, 2019, the City shall make a reasonable
             effort to determine the identity of the speaker on the voicemail in question
             and advise Plaintiff’s counsel in writing of that identity or that the identity
             could not be determined.

            Document Request #14/#15 – The dispute concerning these document
             requests is resolved pursuant to the first bullet point above.

      IT IS SO ORDERED.

Dated: June 18, 2019                             s/David R. Grand
Ann Arbor, Michigan                              DAVID R. GRAND
                                                 United States Magistrate Judge


            NOTICE TO THE PARTIES REGARDING OBJECTIONS

       The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a period of
fourteen (14) days from the date of receipt of a copy of this order within which to file
objections for consideration by the district judge under 28 U.S. C. §636(b)(1).




                                             2
Case 2:18-cv-12247-SFC-DRG ECF No. 51 filed 06/18/19           PageID.1298      Page 3 of 3



                            CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court’s ECF System to their respective email
or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing on June 18,
2019.

                                                s/Eddrey O. Butts
                                                EDDREY O. BUTTS
                                                Case Manager




                                            3
